DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 10, 13, 15, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) and further in view of Lin et al. (US 2012/0105228).

Regarding claim 1, Iihama et al. disclose an electronic module, comprising: 
a fingerprint sensing control circuit (Figure 1, 113 is a fingerprint sensing control circuit [since it controls the fingerprint sensing].), coupled to a plurality of fingerprint sensing elements of the panel (Figure 1, 102 are a plurality of fingerprint sensing elements of the panel), to generate and transmit a plurality of control signals to a gate circuit (Figure 1, control signals from 113 to 111 [gate circuit] see also paragraph [0073] and Figure 7, ɸtg and ɸbg), wherein the fingerprint sensing control circuit controls the gate circuit to generate a plurality of reset signals according to the at least one output signal, the gate circuit resets the fingerprint sensing elements respectively (Paragraphs [0044] and [0073] explain that the fingerprint sensing control circuit 113 controls the gate circuit 111 to generate reset signals to reset the fingerprint sensing elements respectively [113 controls 111 and 111 generates the reset signals, thus 113 controls 111 to generate the reset signals].).
Iihama et al. fail to teach:

and the slew rate configuring circuit controls a slew rate of a falling edge of each of the reset signals
Jamshidi Roudbari et al. disclose an electronic module comprising:
a slew rate configuring circuit (Figure 3, 38-0) to generate and transmit at least one output signal to a gate circuit of a panel (Paragraph [0059]); and 
and the slew rate configuring circuit controls a slew rate of a falling edge of each of the gate signals (Paragraph [0059]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the slew rate control teachings of Jamshidi Roudbari et al. and apply them to the gate driver and thus reset signals as taught by Iihama et al.  The motivation to combine would have been in order to take advantage of the known benefits of slew rate control such as ensuring the maximum undistorted output voltage swing.
Iihama et al. and Jamshidi Roudbari et al. fail to teach wherein the gate circuit is a gate on array (GOA) circuit.
Lin et al. disclose wherein a gate circuit is a gate on array (GOA) circuit (Paragraph [0004]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the GOA teachings of Lin et al. for the gate driver in the electronic module taught by the combination of Iihama et al. and Jamshidi Roudbari et al..  The motivation to combine would have been in order to 

Regarding claim 4, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the electronic module according to claim 1, wherein the control signals generated by the fingerprint sensing control circuit comprises a clock signal (Iihama et al.: Figure 7, ɸtg), and the reset signals are synchronized with the clock signal (Iihama et al.: Figure 7, ɸtg is used to create the reset signals and thus they are synchronized.).

Regarding claim 6, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the electronic module according to claim 1, wherein the slew rate configuring circuit configures one of the reset signals having the falling edge that includes a down-sloping segment (Jamshidi Roudbari et al.: Figure 11 shows down sloping segment on the falling edge.).

Regarding claim 10, please refer to the rejection of claim 1, and furthermore Iihama et al., Jamshidi Roudbari et al. and Lin et al. also disclose a computing apparatus (Lin et al.: Paragraph [0002] says that displays are widely used in computers.) comprising a panel (Jamshidi Roudbari et al.: Figure 3 shows a panel that the elements are formed on.).

Regarding claim 13, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 6.

Regarding claim 23, this claim is rejected under the same rationale as claim 10.

Regarding claim 24, this claim is rejected under the same rationale as claim 4.

Regarding claim 26, this claim is rejected under the same rationale as claim 6.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) and further in view of Lin et al. (US 2012/0105228) and Hayashi et al. (US 2004/0251940).

Regarding claim 2, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the electronic module according to claim 1.
Iihama et al., Jamshidi Roudbari et al. and Lin et al. fail to teach wherein the slew rate configuring circuit comprises a pulse generator circuit configured to generate a pulse signal serving as the at least one output signal and provide the pulse signal to the GOA circuit, wherein the pulse generator circuit is operable to configure the slew rate of the falling edge of each of the reset signals.
Hayashi et al. disclose wherein a slew rate configuring circuit comprises a pulse generator circuit configured to generate a pulse signal serving as at least one output signal (Paragraph [0009]).


Regarding claim 11, this claim is rejected under the same rationale as claim 2.

Claims 3, 12, 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) and further in view of Lin et al. (US 2012/0105228) and Lee (US 2007/0091054).

Regarding claim 3, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the electronic module according to claim 1.
Iihama et al., Jamshidi Roudbari et al. and Lin et al. fail to teach wherein the slew rate configuring circuit comprises a voltage level generator circuit configured to generate the plurality of output signals with a plurality of predetermined voltage levels and provide the plurality of output signals to the GOA circuit such that each of the 
Lee discloses wherein a slew rate configuring circuit comprises a voltage level generator circuit (Figure 6, 610) configured to generate the plurality of output signals with a plurality of predetermined voltage levels (Paragraph [0017], the slew rate is adjusted based on the reference voltage [which is adjustable] and thus there are a plurality of predetermined voltage levels.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the art before the effective filing date of the claimed invention to use the voltage level generator circuit taught by Lee in the slew rate configuring circuit taught by the combination of Iihama et al., Jamshidi Roudbari et al. and Lin et al., which thus would make the voltage level generator circuit configured to provide the plurality of output signals to the GOA circuit such that each of the reset signals transitions based on the predetermined voltage levels during the falling edge.  The motivation to combine would have been in order to provide the slew rate adjustment without having an error or a delay deviation (See paragraph [0015] of Lee.).

Regarding claim 12, this claim is rejected under the same rationale as claim 3.

Regarding claim 22, please refer to the rejection of claim 3, and furthermore Iihama et al., Jamshidi Roudbari et al., Lin et al. and Lee also disclose the computing apparatus according to claim 10, wherein the GOA circuit comprises a plurality of shift registers (Lin et al.: Figure 1 shows SR(n)-SR(n+2), etc.), each of the shift registers is 

Regarding claim 32, this claim is rejected under the same rationale as claim 22.

Claims 7-8, 16-17 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) and further in view of Lin et al. (US 2012/0105228) and Choate (US 2006/0168466).

Regarding claim 7, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the electronic module according to claim 1.
Iihama et al., Jamshidi Roudbari et al. and Lin et al. fail to teach wherein the slew rate configuring circuit configures one of the reset signals having the falling edge that includes a plurality of down-sloping segments and falls in a piecewise manner.
Choate discloses wherein a slew rate configuring circuit configures signals having the falling edge that includes a plurality of down-sloping segments and falls in a piecewise manner (Figure 2 shoes a plurality of down sloping segments [256] that fall in a piecewise manner).





Regarding claim 8, please refer to the rejection of claim 7, and furthermore Choate also discloses the signals having the falling edge that includes at least one step and at least one segment and falls in a piecewise manner (Figure 2 shows a step during the 52ns period and a segment 256 and falls in a piecewise manner.).

Regarding claim 16, this claim is rejected under the same rationale as claim 7.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

Regarding claim 27, this claim is rejected under the same rationale as claim 7.

Regarding claim 28, this claim is rejected under the same rationale as claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) .

Regarding claim 9, Iihama et al., Jamshidi Roudbari et al., Lin et al. and Hayashi et al. disclose the electronic module according to claim 2.
Iihama et al., Jamshidi Roudbari et al., Lin et al. and Hayashi et al. fail to teach wherein the pulse generator circuit includes: a first inverter having an input end for receiving an input signal and an output end, wherein the first inverter is powered by one or more current sources; and a second inverter having an input end coupled to the output end of the first inverter and having an output end for outputting the pulse signal, wherein the input and output ends of the second inverter are coupled capacitively.
Ikeda et al. discloses wherein a pulse generator circuit includes: 
a first inverter having an input end for receiving an input signal and an output end, wherein the first inverter is powered by one or more current sources (Figure 8 shows a first inverter 54/55 having an input end 52 and an output end 56 powered by current sources 51/53.); and 
a second inverter having an input end coupled to the output end of the first inverter and having an output end for outputting a pulse signal, wherein the input and output ends of the second inverter are coupled capacitively (Figure 8 shows a second inverter 64/65 where the input 56 and output 66 are coupled capacitively by 62, where 66 outputs a pulse signal.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the inverter teachings of Ikeda et 

Regarding claim 18, this claim is rejected under the same rationale as claim 9.

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) and further in view of Lin et al. (US 2012/0105228) and Chiu et al. (US 2005/0244037).

Regarding claim 19, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the computing apparatus according to claim 10.
Iihama et al., Jamshidi Roudbari et al. and Lin et al. fail to teach wherein the slew rate configuring circuit and the fingerprint sensing control circuit are implemented in a single chip.
Chiu et al. disclose wherein circuits are implemented in a single chip (Paragraph [0025]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the single chip teachings of Chiu et al. and apply them to the slew rate configuring circuit and the fingerprint sensing control circuit as taught by the combination of Iihama et al., Jamshidi Roudbari et al. 

Regarding claim 29, this claim is rejected under the same rationale as claim 19.

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) and further in view of Lin et al. (US 2012/0105228) and Westerman et al. (US 2014/0226879).

Regarding claim 20, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the computing apparatus according to claim 10.
Iihama et al., Jamshidi Roudbari et al. and Lin et al. fail to teach wherein the fingerprint sensing control circuit is implemented in a single chip and the slew rate configuring circuit is disposed externally to the single chip and on the panel.
Westerman et al. disclose wherein circuits can be implemented as separate single chips (Paragraph [0103]). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the separate chip teachings of Westerman et al. and apply them to the fingerprint sensing control circuit and slew rate configuring circuit as taught by the combination of Iihama et al., Jamshidi Roudbari et al. and Lin et al., such that the slew rate configuring circuit would be disposed externally to the single chip [since they are separate chips] and on the panel.  The motivation to 

Regarding claim 30, this claim is rejected under the same rationale as claim 20.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Iihama et al. (US 2003/0020028) in view of Jamshidi Roudbari et al. (US 2017/0031477) and further in view of Lin et al. (US 2012/0105228) and Morimoto (US 2011/0012932).

Regarding claim 21, Iihama et al., Jamshidi Roudbari et al. and Lin et al. disclose the computing apparatus according to claim 10, wherein the GOA circuit comprises a plurality of shift registers (Lin et al.: Figure 1 shows SR(n)-SR(n+2), etc.), each of the shift registers is configured to receive at least a corresponding one of the control signals (Lin et al.: Figure 1 shows each of SR(n)-SR(n+2), etc. receiving corresponding control signals [“the control signals” in the combination].).
Iihama et al., Jamshidi Roudbari et al. and Lin et al. fail to teach a plurality of switches, and wherein each of the shift registers is coupled to a corresponding one of the switches 
Morimoto discloses a plurality of switches, and wherein each of a plurality of shift registers is coupled to a corresponding one of the switches (Figure 2 shows switches 420 are connected to corresponding shift registers 410.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the switch teachings of Morimoto 

Regarding claim 31, this claim is rejected under the same rationale as claim 21.

Allowable Subject Matter

Claims 5, 14 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter in claim 5 is the inclusion of the limitations reciting “wherein the slew rate of the falling edge of each of the reset signals is reduced to be less than a slew rate of a falling edge of the clock signal” which in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 14 is objected to for the same reasons as claim 5 above.
Claim 25 is objected to for the same reasons as claim 5 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
2 March 2022